--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
MEMORANDUM OF AGREEMENT made as of the 20th day of July, 2012
 
BETWEEN
 
 MARINE DRIVE MOBILE CORP.
 
 (Marine Drive Mobile)
 
AND
 
PAY2GATE LLC
 
(Pay2Gate)
 


 
WHEREAS:
 
A. Marine Drive Mobile is engaged, inter alia, in the development of a deal
management system technology platform called the “DMS”, as more particularly
described in Schedule “A”;
 
B. Pay2Gate is the owner of a m-commerce business as described in Schedule “B”
to this Agreement;
 
C. Marine Drive Mobile and Pay2Gate desire to form a joint venture for the
purpose of undertaking the development, marketing, licensing and maintenance of
certain Technology (“Technology”), which shall have the capabilities and
functions described in Schedule “C” annexed hereto, which may be amended from
time to time by the Parties to add additional Technology [and such other
services and products as Marine Drive Mobile and Pay2Gate may from time to time
unanimously agree upon (such Technology and such other services and products
herein called the “Products”)];
 


 
NOW THEREFORE in consideration of the premises and mutual covenants herein set
forth and provided for, the Parties hereto covenant and agree as follows:
 
1. Formation of Joint Venture
 
1.1 Organization and interest of Parties -- Marine Drive Mobile and Pay2Gate
hereby agree to form a joint venture (“Joint Venture”) for the purposes set
forth in paragraph 1.04 hereof. Unless otherwise agreed upon by the Parties
hereto, the respective interests of the Parties in and to the Products and the
obligations and liabilities of each of the Parties hereto as among themselves in
connection with the Joint Venture and with respect to any and all liabilities
and losses in connection therewith shall be in the following proportions:
 
Marine Drive Mobile                       75%
 
Pay2Gate                                           25%
 
As used herein, “Interest” shall mean, as to each Party, the undivided
percentage interest of such Party in the Joint Venture as the same may exist
from time to time.
 
1.2 Place of business – [deleted]
 
1.3 Term -- The Joint Venture shall commence on August 1, 2012 and shall
continue for a period of one year, after which it shall renew annually for a
further periods of one year each, until terminated in the manner herein provided
for.

 
 
1

--------------------------------------------------------------------------------

 

1.4 Purposes of the Joint Venture -- The purposes of the Joint Venture are:
 
(1) to develop, market, license, sell and maintain the m-commerce platform
described in Schedule “C” (the “Products”), and
 
(2) to engage in all such other activities, whether or not related to the
Products, which the Parties may from time to time specify.
 
1.5 Fiscal period and books of account-- The fiscal period of the Joint Venture
shall terminate on July 31 each year or on such date in each year as the Parties
may from time to time determine. The Joint Venture shall keep true and accurate
books of account and records in accordance with International Financial
Reporting Standards (IFRS) applied on a consistent basis.
 
1.6 Rights and obligations -- The rights and obligations under the Joint Venture
of each of the Parties to the Joint Venture shall be in every case several and
not joint or joint and several. Nothing contained in this agreement shall be
deemed to constitute either Party as the partner, agent or legal representative
of the other Party, or to create any fiduciary relationship between them for any
purpose whatsoever. Neither Party hereto shall have any authority to act for or
to assume any obligation or responsibility on behalf of the other Party.
 
1.7 Liabilities -- Except as otherwise provided herein, the liabilities arising
out of the Joint Venture shall be borne by the Parties in proportion to their
respective Interests.
 
1.8 Business of Marine Drive Mobile and Pay2Gate-- Except as may be otherwise
expressly provided in this agreement and except with respect to its
participation, direct or indirect, in the Joint Venture, nothing herein shall be
deemed to restrict in any way the freedom of any Party to conduct as it sees fit
any business or activity whatsoever, regardless of whether such business or
activity is in competition with the Joint Venture, including, without
limitation, the provision to customers of the Joint Venture of services such as
maintenance, training and the supply of documentation and enhancements, without
any accountability to the other Party; provided that no such business or
activity shall relate to Technology which is directly competitive with the
Technology.
 
1.9 Employees of Marine Drive Mobile and Pay2Gate -- Each of Marine Drive Mobile
and Pay2Gate hereby covenant and agree each with the other that it shall not,
without the prior written consent of the other Party, solicitor make offers of
employment to, directly or indirectly, any employees of such other Party.
 
1.10 Ownership and copyright regarding the DMS -- The software described in
Schedule “A”  and all copyright and other intellectual property rights therein
shall be owned by Marine Drive Mobile.
 
1.11 Ownership and copyright regarding the Pay2Gate website and software –  The
software described in Schedule “B”  and all copyright and other intellectual
property rights therein shall be owned by Pay2Gate .
 
1.12 Ownership and copyright regarding the Products – The Products described in
Schedule “C”  and all copyright and other intellectual property rights therein
shall be owned jointly by Marine Drive Mobile and Pay2Gate.
 
2. Management of the Joint Venture
 
2.1 Management Committee – Marine Drive Mobile and Pay2Gate agree that forthwith
upon execution of this agreement, they shall form and constitute a management
committee (“Management Committee”) which shall have responsibility for the
general operation, administration and
 
 
2

--------------------------------------------------------------------------------

 
 
arrangement of the Joint Venture and shall decide all matters of policy relating
to such business. In particular, the Management Committee shall cause the terms
of this agreement to be implemented and give such directions to the Parties as
may be necessary from time to time. The Management Committee may, from time to
time, delegate any powers and responsibilities to any person as it may see fit.
The Management Committee shall be comprised of two members (“Nominees”), of whom
one shall be appointed by each of Marine Drive Mobile and Pay2Gate. Each Party
shall be entitled, from time to time, to change its Nominees upon written notice
to the other Party. Such change of Nominee shall be effective upon receipt of
notice by the other Party.
 
2.2 Meetings and notice – The Parties agree to have quarterly review meetings of
the Management Committee, such meeting to be held in person.  In addition a
Party may, by giving at least 12 days' written notice sent by e-mail or
delivered personally to each Nominee, summon a meeting of the Management
Committee at a place and time to be set out in the notice; provided that a
meeting may be held on shorter notice or without notice. Meetings shall be held
at such place as the Nominees may unanimously agree upon. A notice summoning a
meeting will describe in reasonable data the matters proposed to be discussed at
such meeting and no other matters will be discussed without the consent of one
Nominee of each Party. A Party or Nominee may have a reasonable number of
advisors present at any meeting.
 
2.3 Quorum -- A quorum for any meeting of the Management Committee shall consist
of one Nominee of each Party and no business shall be transacted at any meeting
unless a quorum is present throughout the meeting.  A meeting of the Management
Committee at which a quorum is present shall be competent to exercise all or any
of the authority, power and discretion bestowed upon the Management Committee by
this agreement.
 
2.4 Voting -- All matters to be determined at a meeting of the Management
Committee shall be decided by the unanimous vote of the Nominees present in
person. All matters so determined will be binding upon the Parties.
 
2.5 Expenses -- All costs and expenses incurred by the Nominees in connection
with the carrying out of the terms of this agreement or the management of the
Joint Venture shall be borne by the Party whose Nominee incurred the cost and/or
expense.
 
2.6 Chairman – [deleted]
 
2.7 Written consent in lieu of meeting -- A decision on any matter evidenced by
the consent in writing of all Nominees shall be as valid as if it had been
decided at a duly called and held meeting of the Management Committee . Each
decision consented to in writing may be in counterparts, which together shall be
deemed to constitute one decision.
 
2.8 Other procedures -- The Management Committee may make such other rules
governing procedure at its meetings as it may decide provided that if any such
rule is inconsistent with any provision of this agreement this agreement shall
apply to the exclusion of such rule.
 
2.9 Reporting -- The Management Committee shall cause to be prepared and shall
deliver to the Parties such financial statements and other information
concerning the Joint Venture as the Parties may agree.
 

 
3

--------------------------------------------------------------------------------

 

3. Contributions to the Joint Venture
 
3.1 Contributions of Marine Drive Mobile -- The contribution of Marine Drive
Mobile to the Joint Venture shall be as follows:
 
(1) the performance by it of its obligations as set forth in paragraph 4.1 of
this agreement;
 
(2) Marine Drive Mobile will fund 20% of the Joint Venture as determined by the
Management Committee.
 
3.2 Contribution of Pay2Gate -- The contribution of Pay2Gate to the Joint
Venture shall be as follows:
 
(1) the performance by it of its obligations as set forth in paragraph 4.2 of
this agreement;
 
(2) the payment by Pay2Gate of $200,000 plus 80% of all sums of money required
for the purposes of the Joint Venture as determined by the Management Committee.
 
4. Obligations of the Parties
 
4.1 Obligations of Marine Drive Mobile -- The obligations of Marine Drive Mobile
in carrying out the purposes of the Joint Venture are set out in the “Scope of
Work of Marine Drive Mobile” attached hereto as Schedule “D”; [or to be agreed
upon between the Parties]
 
4.2 Obligations of Pay2Gate -- The obligations of Pay2Gate in carrying out the
purposes of the Joint Venture are as set out in the “Scope of Work of Pay2Gate”
attached hereto as Schedule “E”; [or to be agreed upon between the Parties.]
 
5. Pricing and Licensing of the Products
 
5.1 Basis of price determination -- Unless otherwise determined by the Parties,
pricing of the Products shall be determined on the following basis:
 
5.2 Marketing -- The obligations of the Parties with respect to the marketing of
the Products shall be as set forth in paragraph 4. All expenses reasonably
incurred by either Party or the Joint Venture with respect to the fulfillment of
such obligations, including, without limitation, travel expenses, shall, subject
to paragraph 6, shall be borne by the Joint Venture.
 
5.3 Licensing -- Marine Drive Mobile hereby grants to Pay2Gate a limited,
non-exclusive royalty-free license to use the software described in Schedule “A”
and all copyright and other intellectual property rights therein during the term
of this Agreement.
 
5.4 Distribution of gross revenue of the Joint Venture -- All revenue howsoever
received by the Joint Venture during any fiscal period of the Joint Venture
shall be allocated as follows:
 
20 % to Marine Drive Mobile, and
 
80 % to Pay2Gate
 
6. Access to Pay2Gate's computer system
 
6.1 Use by Marine Drive Mobile for development -- In order to fulfill Marine
Drive Mobile's obligations under paragraph 4.01 hereof, Pay2Gate agrees to
provide Marine Drive Mobile with access to and usage of the Pay2Gate computer
system and network in connection with the development by Marine Drive Mobile of
the System.
 

 
4

--------------------------------------------------------------------------------

 

7. Development of Technology
 
7.1 Initial timetable – Scope of Work -- As soon as possible after the formation
of the Joint Venture, Marine Drive Mobile shall provide Pay2Gate with a list
detailing the range of tasks to be completed by Marine Drive Mobile in order to
program the Technology. With respect to the first such task, Marine Drive Mobile
shall include an estimate of the number of man-hours and total cost required to
complete such task and an estimated date of completion for such task.
 
7.2 Subsequent timetables -- As soon as possible after the completion of the
first task referred to in paragraph 7.1 hereof and thereafter each subsequent
task, Marine Drive Mobile shall provide Pay2Gate with a description of the next
task required to be completed by Marine Drive Mobile in respect of the
programming of the Technology together with an estimate of the number of
man-hours and total cost required to complete such task and an estimated date of
completion for such task.
 
7.3 Best efforts and extensions of time -- Marine Drive Mobile shall use its
best efforts and shall take such steps as may be necessary or advisable to
ensure the timely fulfillment of its obligation to program the Technology in
accordance with the timetables referred to in paragraphs 7.1 and 7.2.
 
8. Use of Names
 
8.1 Use of Marine Drive Mobile's name -- Neither Pay2Gate nor the Joint Venture
shall, without the prior written consent of Marine Drive Mobile, make any use,
in advertising or elsewhere, of Marine Drive Mobile's name or any of its trade
marks, except as provided in this Agreement.  During the term of this agreement
and in accordance with the limitations of this paragraph 8.1, Pay2Gate or the
Joint Venture may advertise Products (“Advertising”) using the Marine Drive
Mobile’s trademark and such other trade marks and proprietary words or symbols
as Marine Drive Mobile may adopt from time to time (collectively “Marine Drive
Mobile Trade Marks”) and authorize Pay2Gate or the Joint Venture to use;
provided that any such use of Marine Drive Mobile Trade Marks shall be
 
(a) only in conjunction with Products, and
 
(b) only upon written approval of Marine Drive Mobile
 
 in respect of each advertisement, brochure, or other item of Pay2Gate or the
Joint Venture containing any Marine Drive Mobile Trade Marks and for every
modification thereof. Purchaser shall not hold out in any way that it is the
owner or registered user of any Marine Drive Mobile Trade Marks and nothing
contained herein will grant to Pay2Gate or the Joint Venture any right, title or
interest in any of the Marine Drive Mobile Trade Marks either alone or in
association with other words or names. In the event Pay2Gate or the Joint
Venture use Marine Drive Mobile Trade Marks in Advertising, Pay2Gate or the
Joint Venture shall identify all Products featured in such Advertising which are
not purchased or licensed from Marine Drive Mobile as non-Marine Drive Mobile
Products to the Customers of the Joint Venture.
 
8.3 Use of name after termination -- Marine Drive Mobile and Pay2Gate agree that
their participation in the Joint Venture shall not give either of them or their
respective successors or assigns any rights whatsoever in the other Party's name
or trade marks or the name of the Joint Venture after the termination of this
agreement.
 

 
5

--------------------------------------------------------------------------------

 

9. Representations and Warranties
 
9.1 Representations and warranties of Marine Drive Mobile -- Marine Drive Mobile
hereby represents and warrants as follows:
 
(1) that it has full right, power and authority to enter into and carry out this
Agreement and has been and is on the date of this agreement duly authorized by
all necessary and appropriate corporate or other action to execute this
agreement;
 
(2) that it has no prior commitments, arrangements or agreements with any other
person which might interfere with, or preclude the carrying out of its
obligations under this agreement, and
 
(3) that it has no knowledge or information indicating that the Technology in
any way infringes upon patents, trade marks or trade secrets owned by any other
persons.
 
9.2 Representations and warranties of Pay2Gate -- Pay2Gate hereby represents and
warrants as follows:
 
(1) that it has full right, power and authority to enter into and carry out this
Agreement and has been and is on the date of this agreement duly authorized by
all necessary and appropriate corporate or other action to execute this
agreement;
 
(2) that it has no prior commitments, arrangements or agreements with any other
person which might interfere with, or preclude the carrying out of its
obligations under this agreement, and
 
(3) that it has no knowledge or information indicating that the Technology in
any way infringes upon patents, trade marks or trade secrets owned by any other
persons.
 
10. Maintenance and Transfer of Interests
 
10.1 Maintenance of interests -- It is the intent of the Parties hereto that
their respective Interests in the Joint Venture be maintained at all times.  No
change shall be effected without the consent of both Parties.
 
10.2 General restriction on transfers and encumbrances -- Except as otherwise
expressly provided for in this agreement, Marine Drive Mobile and Pay2Gate
mutually covenant and agree not to sell, assign, pledge or in any other manner
transfer title or rights to, or otherwise encumber, their respective Interests
in the Joint Venture.
 
10.3 Transfer to an affiliate -- A Party may from time to time, upon notice in
writing to the Other Party, transfer all or any part of its Interest to a
corporation (an “Affiliate”) that is the parent or a subsidiary of such Party or
a subsidiary of the parent of such Party or is controlled by the same person as
such Party.  For the purposes hereof, a corporation is deemed to be controlled
by a person if shares of the corporation carrying voting rights sufficient to
elect a majority of the directors of the corporation are held, directly or
indirectly, other than by way of security only, by or on behalf of that person
and the relationship of parent and subsidiary is deemed to exist where one
corporation is controlled by another corporation.  The Selling Party shall also
deliver, if requested by the Other Party, the signed resignations of its
Nominees together with releases from such Nominees of all claims against the
Joint Venture.  Any such resignations and releases shall not take effect unless
and until the Other Party acquires the Holding in accordance with the offer to
sell.  No transfer of an Interest to an affiliate shall be effective unless the
transferee shall have executed all such documents as may be necessary to make
such transferee bound by this agreement and unless the transferor shall have
provided a guarantee of the obligations of the transferee pursuant to this
agreement.
 
 
6

--------------------------------------------------------------------------------

 

11. Default and Termination
 
11.1 Events of default -- For the purposes of this agreement, default by a Party
hereto shall be deemed to have occurred in each of the following instances,
namely:
 
(1) if the Party shall refuse or omit to do any act or undertaking required to
be done or completed pursuant to the terms of this agreement within 5 days of
receiving written notice from the other Party specifying the non-compliance;
 
(2) if the Party shall refuse to pay to the other Party or the Joint Venture, as
the case may be, any funds agreed to be paid in accordance with the provisions
of this agreement;
 
(3) if the Party or all of its Nominees shall fail to attend 2 consecutive
meetings of the Management Committee after having received the required notice
of such meetings;
 
(4) if the Party should dispose of or attempt to dispose of all or any part of
its Interest without complying with the terms and conditions of this agreement;
 
(5) if the Party defaults under any of the covenants contained in any document
required to be executed in order to carry out the terms of this agreement,
whether or not such Party is in default hereunder, unless such default has been
duly waived or cured;
 
(6) if an effective order is made or resolution passed for the winding up of the
Party;
 
(7) if the Party becomes insolvent or makes an authorized assignment for the
benefit of its creditors or commits any voluntary or involuntary act of
bankruptcy;
 
(8) if any execution, extent, attachment, distress or other process of any court
is made or attaches to the Interest of the Party in the System or the Joint
Venture and any such execution, extent, attachment, distress or other process is
not satisfied within 30 days;
 
(9) if a Receiver is appointed in respect of any of the assets of the Party
including, without limitation, its Interest in the System or the Joint Venture;
or
 
(10) if the Party ceases or threatens to cease to carry on its business or its
participation in the Joint Venture.
 
11.2 Action in case of default -- If either Party should be in default, pursuant
to the provisions of paragraph, the other Party shall have the right to
terminate this agreement immediately.
 
11.3 Events on termination -- This agreement may be terminated as herein before
provided or upon not less than one months' prior written notice by one Party to
the other Party or forthwith upon the mutual determination by the Parties to
terminate this agreement. In the event of any such proposed termination of this
agreement, the following shall apply:
 
(1) the liabilities of the Joint Venture shall be satisfied or provided for;
 
(2) the assets of the Joint Venture, other than the Technology, shall be
distributed to the Parties in proportion to their respective Interests;  and
 
(3) this agreement shall be terminated and the Joint Venture shall thereupon be
dissolved.
 

 
7

--------------------------------------------------------------------------------

 

12. Indemnification
 
12.1 To the extent that a Party suffers any direct, indirect, incidental,
consequential or exemplary damages as a result of its participation in the Joint
Venture, unless due to its own negligence or willful act or omission, the other
Party shall indemnify and save such Party harmless from any and all claims,
demands, damages, actions, suits, liabilities and losses of any kind or
character on account of damages or losses to persons or property, from any cause
or casualty arising out of or in connection with the performance of this
agreement.
 
12.2 Each of the Parties shall indemnify and hold harmless the other, and each
director, officer, employee, agent and representative of such other Party, from
and against any and all losses, claims, damages and liabilities arising out of
any negligence or willful act or omission of such representatives of such
indemnitor, done or undertaken in connection with the Joint Venture, unless
pursuant to authorization expressly granted herein or by other express agreement
in writing between the Parties.
 
13. Confidentiality
 
13.1           “Confidential Information” shall mean any information or material
which is proprietary to each Party or which is designated as Confidential
Information by the Party which owns it, whether or not such information is owned
or developed by that Party, which is not generally known other than by the Party
which owns it, and which the other Party may obtain knowledge of through or as a
result of this Joint Venture, by access to the other Party’s premises or
servers, or communications with the other Party’s employees or independent
contractors.
 
13.2           Without limiting the generality of the foregoing, Confidential
Information includes, but is not limited to, designs, concepts, drawings, ideas,
inventions, specifications, techniques, discoveries, models, data, source code,
object code, documentation, diagrams, flow charts, research, development,
processes, procedures, know-how, new product or new technology information,
marketing techniques and materials, marketing plans, timetables, strategies and
development plans (including prospective trade names or trademarks), customer
names and other information relating to customers, pricing policies and
financial information.
 
13.3           Confidential Information does not include information
 
(1)           that is now or later becomes generally know to the computer
industry (other than as a result of a breach of this agreement);
 
(2)           that is independently developed by the other Party;
 
(3)           that the other Party lawfully obtains from any third Party who has
lawfully obtained such information;  or
 
(4)           that is later published or generally disclosed to by the public by
the Party which owns it.
 
Each Party shall bear the burden of showing that any of the foregoing exclusions
in this clause 13.3 applies to any information or materials.
 
13.4           Each Party agrees to hold in confidence and not to disclose or
reveal to any person or entity the Confidential Information of the other Party
received as a result of the Joint Venture without the clear and express prior
written consent of the Party which owns the Confidential Information.
 

 
8

--------------------------------------------------------------------------------

 

13.5           Each Party agrees not to use or disclose any of the Confidential
Information of the other Party received hereunder for any purpose at any time,
other than for the limited purposes of the Joint Venture.  Without limiting the
generality of the foregoing, a Party shall not disclose any Confidential
Information to any of its employees except those employees who are required to
have such Confidential Information in order to perform their functions in
connection with the limited purpose of this Agreement.  Each permitted employee
to whom Confidential Information is disclosed shall sign a non-disclosure
agreement substantially the same as this Clause 14 prior to any Confidential
Information being disclosed to such employee.
 
13.6           Neither Party shall copy, alter, modify, disassemble, reverse
engineer or decompile any of the Technology or other materials provided to it by
the other Party, whether provided in written or other tangible form, without the
prior written consent of the Party which owns the Technology or other materials.
 
13.7           Each Party agrees to return to the other any and all materials
provided to it by the other Party, together with any copies (including but not
limited to, complete or partial copies incorporated into other materials) that
may have been made, promptly upon the request of Party which owns it or, if not
requested earlier, promptly after the purposes for which they were furnished
have been accomplished or abandoned.
 
14.  Notice
 
14.1           Any notice, direction or other instrument required or permitted
to be given under this Agreement will be in writing and may be given by mailing
the same postage prepaid or delivering the same by hand addressed as follows:
 
If to Marine Drive Mobile:
1278 Indiana, Suite 301
San Francisco, CA 94107


 
If to Pay2Gate:
1201 Orange St, Suite 600
Wilmington, DE 09899-0511
 
or to such other address as a Party may specify by notice and shall be deemed to
have been received, if delivered by hand, on the date of delivery if it is a
business day and otherwise on the next succeeding business day and, if mailed,
on the fifth business day following the posting of the notice except if there is
a postal dispute, in which case all communications shall be delivered.


 
15. Miscellaneous
 
15.1           This agreement shall not be assignable by either Party, and
neither Party may delegate its duties hereunder, without the prior written
consent of the other Party, which consent may be granted or denied in the sole
discretion of the non-assigning Party, except that in the event that more than
50% of the capital stock of a Party is acquired by any person or entity, the
other Party’s consent shall not be required for an assignment of this agreement
to such person or entity.
 
15.2           This agreement shall enure to the benefit of and be binding on
the Parties and their respective heirs, administrators, successors and assigns.
 

 
9

--------------------------------------------------------------------------------

 

15.3           Each Party shall perform and deliver the deeds and documents and
give the assurances as shall be reasonably required in order to fully perform
and carry out and give effect to the terms of this agreement.
 
15.4           A waiver of any breach of the provisions of this agreement shall
not be binding on any Party unless the waiver is in writing and the waiver shall
not affect the Party's rights with respect to any future breach.
 
15.5           Time is of the essence in this agreement.
 
15.6           This agreement supersedes and replaces all previous agreements,
whether written or oral, memoranda or correspondence between the Parties with
respect to the subject-matter of this agreement.
 
15.7           Wherever in this agreement the singular number or masculine
gender occurs, they shall be respectively construed as the plural or feminine or
neutral, or vice versa, as the context or reference may require.
 
15.8           The headings of all paragraphs in this agreement are inserted for
convenience of reference only, and shall not affect the construction of it.
 
15.9           This agreement shall be interpreted and construed in accordance
with the laws of the State of California.
 
15.10           In case of conflict between the terms and provisions of this
agreement and those in the schedules, the terms and conditions of this agreement
shall govern and prevail.
 
15.11           This agreement may be executed in counterpart and the executed
counterparts shall constitute one agreement.
 
In witness whereof the Parties have executed this agreement as of the day and
year first written above.


Marine Drive Mobile Corp.
 
____________________________
Authorized Signatory




Pay2Gate LLC.


____________________________
Authorized Signatory

 
10

--------------------------------------------------------------------------------

 

Schedule “A”


Intellectual Property of Marine Drive Mobile Corp.

 
11

--------------------------------------------------------------------------------

 

Schedule “B”


Intellectual Property of Pay2Gate LLC



 
12

--------------------------------------------------------------------------------

 

Schedule “C”


Intellectual Property of the Joint Venture

 
13

--------------------------------------------------------------------------------

 

Schedule “D”


Scope of Work of Marine Drive Mobile Corp.

 
14

--------------------------------------------------------------------------------

 

Schedule “E”


Scope of Work of Pay2Gate LLC.

 
15

--------------------------------------------------------------------------------

 
